CROCKETT, Chief Justice:
Plaintiff Granite School District seeks reversal of an order of the Industrial Commission granting defendant Lila Berry unemployment benefits after she voluntarily terminated her employment with it.
Plaintiff’s contention is that because the defendant had voluntarily quit her job and failed to respond to an offer of other employment with it, she was not “able and available for work” which Section 35-4-4(c), U.C.A.1953, requires as a predicate to eligibility for unemployment compensation.1
Defendant Berry was employed by plaintiff for fifteen years, from 1963 to 1978, where she had attained the position of School Foods Coordinator. Shortly after the beginning of the fall term of 1978 she *1210decided that her health would no longer permit her to perform those duties and quit her job on October 9th. Her doctor certifies that she was suffering from emotional stress related to her employment; and that he advised her that she should either not work, or change her occupation, or her employer. The evidence also indicates that her department representative recognized that she was experiencing conflicts related to her employment and that that was the primary reason for her leaving.
She filed a claim for unemployment benefits with the Utah Department of Employment Security (hereinafter referred to as Department). She was denied benefits for the period October 29, 1978 through December 2, 1978 on the grounds her termination was voluntary and without good cause. However, her doctor certified that she was ready for resumption of employment as of November 15, 1978. The Department ruled that she was eligible for benefits beginning on December 3rd.
In January 1979, when the plaintiff received a bill2 for the unemployment benefits being paid to the defendant, it sent her a letter requesting that she contact the school’s food service coordinator in order to be considered for further employment with plaintiff. She made no effort to respond.
Upon the basis of the foregoing the plaintiff argues that the evidence does not support the findings of the Commission; and that she is not entitled to unemployment compensation because she refused to accept its offer of a job. The defendant counters with evidence that after her doctor said she could return to work (November, 1978) she contacted more than a half a dozen employers personally and a similar number by telephone to obtain some suitable employment. She said that returning to work for the plaintiff would bring about a recurrence of the difficulties and hazards to her health which had required her to quit.
We appreciate the merit of the plaintiff’s argument that an employee is not entitled to unemployment compensation if she quits without reasonable cause, or refuses an offer of suitable employment, or unless she makes reasonable efforts to obtain employment. The other side of the coin is that an employee is not a bond slave to an employer, but has the right to voluntarily terminate employment if there is a justifiable reason for doing so; and an employee should not be compelled to return to employment which has proved to be hazardous to her health, physical or mental.
The question as to whether the employee has acted in good faith and is in fact “able and available for work” is for the Commission to determine. It having found the issues in favor of the defendant, under the standard rule of review, this Court will not upset that finding so long as there is a reasonable basis in the evidence to support it.3 Applying that rule to the record herein, including the corroboration of the defendant by the medical evidence, we are not persuaded that the finding of the Commission should be disturbed.
Affirmed. No costs awarded.
MAUGHAN, WILKINS and STEWART, JJ., concur.

. Section 35 — 4-4(c), U.C.A., 1953, of the Utah Employment Security Act provides:
An unemployed individual shall be eligible to receive benefits with respect to any week only if it has been found by the commission that:
* * * * * *
(c) He is able to work and is available for work.


. Pursuant to section 35 — 1t-7.5, U.C.A., 1953.


. Martinez v. Board of Review, 25 Utah 2d 131, 477 P.2d 587 (1970); Gocke v. Wiesley, 18 Utah 2d 245, 420 P.2d 44 (1966).